Exhibit 10.1

 

Gordon Pointe Management, LLC

780 5th Ave S.

Naples, FL 34102

 

March 10, 2020

 

HOF Village, LLC

1826 Clearview Ave NW

Canton, OH 44708

 

Ladies and Gentlemen:

 

This amended and restated letter agreement (this “Agreement”) is provided to you
in connection with the transactions contemplated by that certain Agreement and
Plan of Merger, dated as of September 16, 2019, as amended (the “Merger
Agreement”), by and among Gordon Pointe Acquisition Corp (“Acquiror”), GPAQ
Acquisition Holdings, Inc. (“Holdings”), GPAQ Acquiror Merger Sub, Inc., GPAQ
Company Merger Sub, LLC, HOF Village, LLC (“HOFV”), and HOF Village Newco, LLC.
This Agreement hereby amends and restates the terms of that certain letter
agreement dated September 16, 2019, between Gordon Pointe Management, LLC (the
“Sponsor”) and HOFV (the “Original Agreement”) and supersedes the Original
Agreement in its entirety. All capitalized terms not otherwise defined herein
shall have the meanings ascribed to such terms in the Merger Agreement.

 

In consideration of the consummation of the Transactions, the Sponsor hereby
agrees that, prior to the Closing, Acquiror shall cancel a number of shares of
Acquiror Class F Common Stock held by the Sponsor (the “Acquiror Class F Common
Stock Cancellation”) and that, promptly following the Closing, the Sponsor shall
transfer and convey to HOFV a certain number of shares of Holdings Common Stock
and certain Holdings Warrants (the “Sponsor Share and Warrant Transfer”), as set
forth within the terms of this Agreement.

 

For the purposes of this Agreement, the Sponsor represents and warrants that,
before giving effect to the Acquiror Class F Common Stock Cancellation, the
Sponsor currently holds (a) 2,725,000 shares of Acquiror Class F Common Stock
and (b) 4,865,000 Acquiror Warrants, all of which shall be covered by the terms
of this Agreement.

 

Acquiror Class F Common Stock Cancellation. The parties acknowledge and agree
that, prior to the Closing, Acquiror shall cancel a number of shares of Acquiror
Class F Common Stock held by the Sponsor (the “Acquiror Class F Common Stock
Cancellation”) that is equal to the lesser of (i) 1,185,741 or (ii) the
difference between (x) the total number of shares of Holdings Common Stock to be
issued at the Closing to holders of Acquiror Common Stock in exchange for shares
of Acquiror Common Stock and (y) the total number of shares of Acquiror Common
Stock being exchanged.

 



 

HOF Village, LLC.
March 10, 2020
Page 2

 

Sponsor Share and Warrant Transfer. In consideration of the consummation of the
Transactions, the Sponsor hereby agrees, promptly following the Closing, to
transfer and convey to HOFV:

 

(a) a number of shares of Holdings Common Stock equal to: (i) if the total
number of shares of Acquiror Class F Common Stock cancelled in the Acquiror
Class F Common Stock Cancellation is 475,000 or less, 50% of the of Holdings
Common Stock that is issued in exchange for Acquiror Class F Common Stock; and
(ii) if the total number of shares of Acquiror Class F Common Stock cancelled in
the Acquiror Class F Common Stock Cancellation is greater than 475,000 shares
(up to the 1,185,741 cancellation cap), all shares of Holdings Common Stock that
are issued in exchange for Acquiror Class F Common Stock minus 1,125,000 shares
of Holdings Common Stock that will be retained by GPAQ Sponsor, and

 

(b) 50% of the Holdings Warrants into which the Acquiror Warrants currently held
by the Sponsor have been converted as a result of the Transactions (the
“Acquiror Founders’ Warrants”). The Acquiror Founders’ Shares and Acquiror
Founders’ Warrants that are transferred to HOFV pursuant to this paragraph are
collectively referred to herein as the “Acquired Securities”.

 

The number of Acquiror Founders’ Shares to be transferred and conveyed to HOFV
shall be calculated after giving effect to such Acquiror Class F Common Stock
Cancellation. For the avoidance of doubt, in no event shall the number of shares
of Holdings Common Stock held by Sponsor after giving effect to the Acquiror
Class F Common Stock Cancellation and the transfer of shares to HOFV hereunder
be less than 1,125,000.

 

For illustration purposes only, the following table shows the cancellation of
Acquiror Class F Common Stock and the transfer of Acquiror Class F Common Stock
to HOFV given different scenarios of Holdings Common Stock issued at the Closing
to holders of Acquiror Common Stock in exchange for shares of Acquiror Common
Stock.

 



Acquiror Common Stock     Conversion Ratio     Holdings Common Stock to be
Issued     Difference*     Total Class F Shares     Class F Shares to be
Canceled     Class F Shares Cancellation     Class F Shares HOFV     Class F
Shares Sponsor     Notes                                                        
  1,000,000       1.421333 x     1,421,333       421,333       2,725,000      
421,333       2,303,667       1,151,834       1,151,834     See (ii)   2,000,000
      1.421333 x     2,842,667       842,667       2,725,000       842,667      
1,882,333       757,333       1,125,000     See (ii)   2,800,000       1.421333
x     3,979,733       1,179,733       2,725,000       1,179,733       1,545,267
      420,267       1,125,000     See (ii)   2,814,259       1.421333 x    
4,000,000       1,185,741       2,725,000       1,185,741       1,539,259      
414,259       1,125,000     See (i)   3,000,000       1.421333 x     4,264,000  
    1,264,000       2,725,000       1,185,741       1,539,259       414,259    
  1,125,000     See (i)   4,000,000       1.421333 x     5,685,333      
1,685,333       2,725,000       1,185,741       1,539,259       414,259      
1,125,000     See (i)



 

*Difference between Holdings Common Stock and Acquiror Common Stock



 

As a condition to the transactions contemplated hereby and if requested by the
Sponsor, HOFV agrees to execute, with respect to the Acquired Securities, any
lockup agreements or other documents and instruments containing the same
transfer and trading restrictions as those to which the Sponsor is subject.

 



 

HOF Village, LLC.
March 10, 2020
Page 3

 

HOFV shall transfer all of the Holdings Warrants acquired by HOFV hereunder to a
Gold Jacket player fund or similar vehicle, for the benefit of Hall of Fame
players; provided that, as a condition to such transfer, such Gold Jacket player
fund or similar vehicle must execute, with respect to such Holdings Warrants,
any lockup agreements or other documents and instruments containing the same
transfer and trading restrictions as those to which the Sponsor is subject.

 

HOFV acknowledges and agrees that the transactions contemplated by this
Agreement may be disclosed in public filings with the Securities and Exchange
Commission if, in the opinion of counsel to Acquiror, such disclosure is
necessary or advisable.

 

If the Merger Agreement is terminated in accordance with its terms, then this
Agreement shall expire and be of no further force or effect.

 

This Agreement is directed only to the recipient and may not be assigned.
Nothing expressed or implied in this Agreement is intended or shall be construed
to confer upon or give any person, other than HOFV, the Sponsor and Acquiror,
any right or remedies under or by reason of this Agreement. This Agreement shall
be governed by and construed in accordance with the internal laws of the State
of Delaware, without giving effect to the conflicts of law principles thereof.
Any dispute arising from or related to this Agreement shall be adjudicated in
the Delaware Chancery Court. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument. A facsimile copy of this Agreement, or
a pdf attached to an e-mail, showing a representation of the signature of any
party, shall be deemed to be an original counterpart.

 

[Remainder of page intentionally left blank]

 



 

 

 

Please sign below to confirm agreement to the provisions set forth in this
Agreement.

 



  Gordon Pointe Management, LLC         By: /s/ James Dolan     James Dolan,
Chief Executive Officer         HOF Village, LLC         By: /s/ Michael
Crawford     Michael Crawford, Chief Executive Officer

 

[Signature Page to Amended and Restated Sponsor Shares and Warrants Letter
Agreement]

 

 



